Citation Nr: 0712740	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-03 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2001 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  The Board remanded the case 
for additional development in December 2003 and again in 
April 2006.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
traumatic stress disorder, rated as 100 percent disabling; a 
shell fragment wound of the right lower leg with remote 
palsy, traumatic, superficial peroneal nerve, rated as 20 
percent disabling; malaria, rated as noncompensably 
disabling; and a shell fragment wound of the right scapula 
region, rated as noncompensably disabling.  

2.  The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  

3.  The service-connected disorders also have not resulted in 
ankylosis of one or both knees or one or both hips.




CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring an automobile or other conveyance 
with adaptive equipment, or for adaptive equipment only, are 
not met.  38 C.F.R. §§ 3.808, 4.14, 17.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The communications, such as a letter from the RO 
dated in March 2004 provided the appellant with an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf, 
as well as an explanation of the evidence needed to support 
his claim.  The March 2004 letter specifically told the 
appellant to submit any evidence in his possession.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has been afforded VA examinations.  He 
has declined a hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

The veteran contends that he is entitled to an automobile or 
other conveyance and adaptive equipment based on impairment 
due to his service-connected disability.  He asserts that he 
is unable to use his right leg.  



A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C. 3902 
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.

(a) Service. The claimant must have had active 
military, naval or air service.
(b) Disability. (1) One of the following must exist 
and be the result of injury or disease incurred or 
aggravated during active military, naval or air 
service; 
(i) Loss or permanent loss of use of one or both 
feet; 
(ii) Loss or permanent loss of use of one or both 
hands; 
(iii) Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect 
in which the peripheral field has contracted to such 
an extent that the widest diameter of visual field 
subtends an angular distance no greater than 20° in 
the better eye. 
(iv) For adaptive equipment eligibility only, 
ankylosis of one or both knees or one or both hips.   
See 38 C.F.R. § § 3.808 (Automobiles or other 
conveyances; certification.)

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63

Automobile adaptive equipment may be authorized if the Under 
Secretary for Health or designee determines that such 
equipment is deemed necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
and so as to satisfy the applicable standards of licensure 
established by the State of such person's residency or other 
proper licensing authority. 

(a) Persons eligible for adaptive equipment are: 
(1) Veterans who are entitled to receive compensation 
for the loss or permanent loss of use of one or both 
feet; or the loss or permanent loss of use of one or 
both hands; or ankylosis of one or both knees, or one 
of both hips if the disability is the result of 
injury incurred or disease contracted in or 
aggravated by active military, naval or air service. 
(2) Members of the Armed Forces serving on active 
duty who are suffering from any disability described 
in paragraph (a)(1) of this section incurred or 
contracted during or aggravated by active military 
service are eligible to receive automobile adaptive 
equipment. 
(b) Payment or reimbursement of reasonable costs for 
the repair, replacement, or reinstallation of 
adaptive equipment deemed necessary for the operation 
of the automobile may be authorized by the Under 
Secretary for Health or designee.
See 38 C.F.R. § 17.156   (Eligibility for automobile 
adaptive equipment.)

The veteran has previously established service connection for 
post-traumatic stress disorder, rated as 100 percent 
disabling; a shell fragment wound of the right lower leg with 
remote palsy, traumatic, superficial peroneal nerve, rated as 
20 percent disabling; malaria, rated as noncompensably 
disabling; and a shell fragment wound of the right scapula 
region, rated as noncompensably disabling.  

The evidence which is of record includes a letter dated in 
December 2001 from a VA social worker which indicates that 
the veteran has numerous health problems including nerve 
damage to the leg.  He reportedly used an electric scooter to 
assist with mobility, and was unable to drive a car due to 
inability to successfully operate foot controls.  

The report of a scars examination conducted by the VA in July 
2004 reflects that the examiner reviewed the claims file and 
noted that the veteran was service-connected for two scars, 
one to the right scapula and one to the right lower leg.  The 
examiner noted that on examination, the scar immediately 
below the right scapula did not interfere with any usage of 
the arms or scapula movement.  The examiner also stated that 
the scar to the right lower leg was hard to find, and the 
scar itself caused no limitation.  

The report of a peripheral nerves examination conducted by 
the VA in August 2004 shows that the examiner noted that the 
veteran sustained shrapnel injuries to his right shoulder and 
right leg in 1969.  He had surgery in the field and was 
transferred to Japan for recovery.  After that he resumed his 
service.  The veteran stated that since then he had problems 
with his right arm and right leg.  After coming out of 
service, he worked for a factory until 1986, and worked 
delivering mail until 1989.  He stated that he was given a 
brace in 1989, and he was also now using a cane and a 
motorized scooter.  He stated that his main problem was pain 
in his right leg and hip.  He stated that his whole leg hurt.  
He also complained of right shoulder pain and tingling of the 
right hand.  

The veteran came to the examination on a motorized scooter 
and had a cane for ambulation.  On motor examination, there 
was no upper extremity drift.  Strength was 5/5 in both upper 
extremities, but he had give away type weakness in the right 
upper extremity.  Motor examination of the right lower 
extremity was somewhat difficulty to perform as it was 
somewhat variable.  It was difficult to determine if there 
was weakness of dorsiflexion as his efforts were somewhat 
limited and he was complaining of back pain.  He had some 
deformity of the right foot and somewhat rigid pes valgus.  
There was no atrophy noted of the upper or lower extremities.  
Sensory examination was also described as being somewhat 
inconsistent.  Sensory deficit was not in any normal fashion.  
Deep tendon reflexes were 2+ in upper and lower extremities 
including ankle reflexes.  Gait was not possible to test was 
he would not put his foot down, stating that he was starting 
to have severe pain in his right leg.  Nerve conduction 
studies were performed, and he was noted to have no 
significant problems with his right tibial nerves and studies 
were within normal limits.  There was a mild dysfunction of 
the right peroneal nerve, and he was also noted to have mild 
right carpal tunnel syndrome.  The examiner stated that the 
carpal tunnel was not likely related to his injuries in 
service.  The examiner noted that there were no significant 
abnormalities or either hand.  In an addendum, it was 
reported that an MRI of the spine showed a mild asymmetric 
posterior bulge at L5-S1 without any obvious frank disc 
herniation.  The examiner stated that the findings were not 
likely to be responsible for the right leg and arm problems.  

Finally, the report of a VA examination conducted in June 
2006 reflects that the veteran complained of having weakness 
in the right ankle which prevented him from operating the 
foot controls of his vehicle.  The veteran stated that the 
weakness was due to nerve damage when he was injured by 
shrapnel.  On examination, the active range of plantar motion 
flexion was from 0 to 45 out of 45.  Active dorsiflexion was 
from 0 to 5 of 20.  Passive dorsiflexion was from 0 to 10 of 
20.  Active eversion was 0 degrees.  Active inversion was 
from 0 to 30 degrees.  There was a 50 percent decrease in 
motion against strong resistance.  The right shoulder had 
forward flexion from 0 to 95 degrees out of 180.  Abduction 
was from 0 to 105 out of 180.  The diagnoses were mild 
dysfunction right peroneal nerve, and residual, scar right 
shoulder.  The examiner offered the following opinion:  "The 
veteran does not have permanent loss of use of his right 
foot.  There is no complete paralysis of the peroneal nerve.  
The veteran does exhibit weakness in the right ankle which 
affects his ability to operate vehicle foot controls."    

After reviewing all relevant evidence, the Board finds that 
the veteran's contention that his service-connected 
disabilities cause impairment which warrants benefits such as 
an automobile or adaptive equipment is not supported by the 
medical evidence.  The preponderance of the evidence reflects 
that the veteran's service-connected disability has not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  The Board finds that 
although there is substantial impairment of use of the right 
leg, the objective examination findings demonstrate that the 
veteran continues to retain some use and strength in the leg.  
The evidence does not demonstrate that the impairment is so 
severe that the veteran would be equally well served by an 
amputation stump with a prosthesis.  The most credible 
medical opinion regarding whether there is loss of use of the 
right foot is the June 2006 VA examiner's opinion which 
weighs against the claim.  The VA examiner specifically found 
that there was not permanent loss of use.  The Board also 
finds that the disorder has not resulted in ankylosis of one 
or both knees or one or both hips.  The medical evidence 
which is of record does not contain any indication that 
ankylosis has ever been diagnosed.  Accordingly, the Board 
concludes that the criteria for entitlement to an automobile 
or other conveyance and adaptive equipment, or for adaptive 
equipment only, are not met.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with adaptive 
equipment, or for adaptive equipment only, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


